DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 23-25, 27 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 4 and 23-25, a combination of limitations that “a plurality of electrical channels configured to transfer electromagnetic signals to a plurality of air waveguides, the plurality of electrical channels each comprising a differential pair of microstrips having first and second microstrips, the first microstrip connected to a positive terminal of a respective transceiver channel and the second microstrip connected to a negative terminal of the respective transceiver channel, the plurality of electrical channels comprising an electrical channel that terminates at a transition that provides a link between the electrical channel and an air waveguide that overlays the transition, … the region being overlaid by an end of the air waveguide, the region surrounded by a solder ball fence configured to provide electromagnetic shielding for the air waveguide, the solder ball fence defining a gap through which the differential pair of microstrips pass, the transition including an arrangement selected from the group consisting of: a pair of opposed solder ball transitions that are in electrical contact with the end of the waveguide on opposing sides of a slot, the end of the air waveguide that overlaps the region including the slot, the slot being positioned between the pair of opposed solder ball transitions; at least one bowtie transition comprising opposing triangular metal pads that are in contact with the differential pairs of microstrips, the end of the air waveguide that overlays the region being open.” None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 30-40, a combination of limitations that “a plurality of electrical channels configured to transfer electromagnetic signals to a plurality of air waveguides, the plurality of electrical channels each comprising co-planar waveguides formed of three parallel metallic strips, the three parallel metallic strips having a center strip and two outer strips, the center strip connected to a positive terminal of a respective transceiver channel, the two outer strips each connected to a negative terminal of the respective transceiver channel, the co-planar waveguides configured to terminate at a transition within a region of an exterior surface of a chip package, the chip package configured to support at least one transmitter or at least one receiver, the region being overlaid by an end of the air waveguide and surrounded by a solder ball fence configured to provide electromagnetic shielding for the air waveguide, the solder ball fence defining a gap through which the co-planar waveguides pass, the co-planar waveguides being arranged with a 90-degree turn before passing through the gap and into the region, the 90-degree turn in the co-planar waveguides assisting in a conversion of electromagnetic signals from the co-planar waveguides to the air waveguide by aligning a polarization of the co-planar waveguides with the air waveguide.” None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845